Order modified by limiting the inspection and discovery to a time when blast furnace No. 6, or one nearest thereto, is in operation, upon condition that such furnace shall be operated within thirty days from the date of this order and notice of such operation be given to plaintiff’s attorney, whereupon plaintiff’s attorney shall, within two days after receipt of such notice, make such inspection and discovery, and give twenty-four hours’ notice to the defendant’s attorneys of the precise time, within defendant’s working hours, when such inspection will be made; and as so modified the order is affirmed, without costs of this appeal tó either party. All concurred.